IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0513
                               Filed June 30, 2021


IN THE INTEREST OF K.S.,
Minor Child,

R.S., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Lynn Poschner, District

Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Colin McCormack of Van Cleaf & McCormack Law Firm, LLP, Des Moines,

for appellant mother.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Nicole Garbis Nolan of Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by May, P.J., Ahlers, J., and Scott, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                           2


SCOTT, Senior Judge.

         A mother appeals the termination of her parental rights to her child, born in

2016, pursuant to Iowa Code section 232.116(1)(f) (2020).1 Her sole argument on

appeal is that there was insufficient evidence to support the final element of that

provision—that the child could not be returned to the mother’s care at the time of

the termination hearing. See Iowa Code § 232.116(1)(f)(4) (requiring “clear and

convincing evidence that at the present time the child cannot be returned to the

custody of the child’s parents”); In re D.W., 791 N.W.2d 703, 707 (Iowa 2010)

(interpreting the statutory language “at the present time” to mean “at the time of

the termination hearing”).

         We find the mother’s vague argument, supported by conclusory statements

without references to the record, to be insufficient to facilitate our review and deem

them waived.2 See Iowa Rs. App. P. 6.201(1)(d) (“The petition on appeal shall

substantially comply with form 5 in rule 6.1401.”); 6.1401–Form 5 (“[S]tate what

findings of fact or conclusions of law the district court made with which you


1   The father’s rights were also terminated. He does not appeal.
2   The mother’s substantive argument is limited to the following:
         The mother asserts that such clear and convincing evidence is not
         present in the record below.
                To show that the minor child cannot be returned to the mother
         as provided by Iowa Code § 232.102 requires finding, by clear and
         convincing evidence, that said child would be exposed to
         adjudicatory harm that would warrant a [child-in-need-of-assistance]
         finding if returned. The lower court makes such a finding, but then
         proceeds to attempt to support it only with speculation regarding the
         mother. There is not clear and convincing evidence that the mother
         is incapable of being a minimally adequate and safe parent, only
         concerns that she might not be, and the burden is on the petitioner,
         not the mother. In the absence of such clear and convincing
         evidence, the Court should reverse the lower court’s termination
         order.
                                           3


disagree and why, generally referencing a particular part of the record, witnesses’

testimony, or exhibits that support your position on appeal. . . .            General

conclusions, such as ‘the trial court’s ruling is not supported by law or the facts’

are not acceptable.”); see also In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (“A

broad, all encompassing argument is insufficient to identify error in cases of de

novo review.”); Hyler v. Garner, 548 N.W.2d 864, 876 (1996) (“[W]e will not

speculate on the arguments [a party] might have made and then search for legal

authority and comb the record for facts to support such arguments.”); Inghram v.

Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974) (“To reach the merits

of this case would require us to assume a partisan role and undertake the

appellant’s research and advocacy. This role is one we refuse to assume.”); cf.

Iowa R. App. P. 6.903(2)(g)(3) (requiring arguments in briefs to contain reasoning,

citations to authorities, and references to pertinent parts of the record).

          In any event, upon our de novo review, see In re L.T., 924 N.W.2d 521, 526

(Iowa 2019), we conclude the State met its burden for termination under Iowa Code

section 232.116(1)(f). At the time of the termination hearing, despite more than

two years of services, the mother simply was not at a point that the child could be

safely returned to her care. We affirm the termination of the mother’s parental

rights.

          AFFIRMED.